 

 

Case 1:18-cv-08653-VEC-SDA Document 153 Filed 09/15/20 20 Page 1of43 ]

 

 

 

 

| ceelve
a ; |
SEP 15 2070 |
UNITED STATES DISTRICT COURT |
SOUTHERN DISTRICT OF NEW YORK | PRO SE 9E OFF FE F ) C FE
SWEIGERT CIVIL CASE #:
Vv. 1:18-C V-08653-VEC 7
GOODMAN JUDGE VALERIE E. CAPRONI !

 

 

 

PLAINITIFF’S AMENDED VERIFIED ANSWER
IN RESPONSE TO DEFENDANT’S COUNTERCLAIM (DKT. 145)
(THIS DOCUMENT REPLACES DKT. 147 AS IT IS AN AMENDED ANSWER)
This pleading is true to the knowledge of the undersigned, except as to matters alleged on
information and belief, and that as to matters that the undersigned believe are true. See N.Y.

C.P.L.R. 3020. The last page contains a Certificate of Service. So sworn under the penalties of

perjury.

Signed under penalty of perjury,

DESaT

D. George Sweigert,

c/o General Delivery

Rough and Ready, CA 95975
Spoliation-notice@mailbox.org

P1)+ 2°

 
 

 

Case 1:18-cv-08653-VEC-SDA Document 153 Filed 09/15/20 Page 2 of 43

INTRODUCTION

The Plaintiff/undersigned hereby accepts the version of facts and case history as expressed in

 

ORDER AND OPINION, Dkt. 27, ORDER TO SHOW CAUSE, Dkt. 65, MEMORANDUM
AND ORDER, Dkt. 87, ORDER, Dkt. 140, and ORDER, Dkt. 143 as if fully restated herein.
Defendant’s (Def’s) latest COUNTERCLAIM VERIFIED AMENDED COMPLAINT (Dkt.
145) is a republishing of COUNTERCLAIM VERIFIED COMPLAINT (Dkt. 122) which was
dismissed by ORDER 08/04/2020 (Dkt. 140), “Accordingly, the Court finds that Defendant’ s
defamation counterclaim should be dismissed pursuant to Rule 12(b)(6) of the Federal Rules of
Civil Procedure.” The new counterclaim (Dkt. 145) should be dismissed for the same reasons.

This instant AMENDED answer should replace and amend Dkt. 147.

 

ADMISSIONS AND DENIALS
1. Plaintiff has insufficient knowledge to affirm or deny the professions of Defendant.
2. Plaintiff is a resident of the State of California. Plaintiff admits that he served in the U.S

Air Force between 1979-1983 as a Ground Radio Equipment Repairman which encompasses
shortwave single side band long haul radios and VH'/UHF ground to air radios used in the
aeronautical mobile service. Plaintiff does not understand the term “wireless communications”
but admits he has worked in the arena of “information technology” critical infrastructure
protection for two decades. Plaintiff admits he published a study manual on Amazon entitled
“The Ethical hackers Field Operations Guide” which serves as workbook to assist candidates to
obtain a passing score on the Certified Ethical Hacker’s examination, a credential recognized by
the U.S. Department of Defense. Plaintiff has no or insufficient knowledge if “penetration
testing is a counter cyber warfare tactic”. Plaintiff denies that he is a professional actor and has

not accessed the website casting360.com in over a decade. Plaintiff has not received any monies

2

 
 

 

Case 1:18-cv-08653-VEC-SDA Document 153 Filed 09/15/20 Page 3 of 43

for “acting” or “public appearances”. Plaintiff is not a member of any actors’ union or
association. Plaintiff was engaged in hobby “acting” while living in Hollywood, California. The
nature of this “acting” was to anticipate participating in training film content related to public
safety such as firefighting, police work and emergency medical services. Plaintiff is a licensed
Emergency Medical Technician in California. In 2012 Plaintiff was interviewed ny his friend
Linda West for a disaster earthquake preparation podcast which aired on the social media
channel “INFOWARS”. The scope of the content was strictly limited to personal emergency
preparation for a disaster. Plaintiff has been active in such disaster preparation hobbies since at
least 1973 when he was placed as an emergency ham radio operator at a destroyed hospital
following a severe tornado in Monticello, Indiana. Plaintiff admits that he publishes opinion and
editorial news about court related topics, such as this instant lawsuit. Articles are labeled as
opinion and editorial. Plaintiff denies that he is a “social media personality” but admits he is
engaged in counter-speech against Defendant to protect his career and reputation via the blog.
Plaintiff admits that he posts songs, movie clips, TV comedy sketches and other such material on
a YouTube channel that is on “hidden status” and can not be found by members of the public.

3. Plaintiff admits that he has a brother named George Webb Sweigert that appears to
presently reside at Cobb Island, Maryland. Plaintiff has no or insufficient knowledge to
determine if “George Webb” is a journalist or social media personality. George Webb did have a
video podcast channel on YouTube that had approximately 110,000 subscribers, like the
Defendant’s channel. A YouTube subscriber is someone that has the potential to view a podcast.
Plaintiff is aware that Defendant collaborated with George Webb on June 14, 2017 on a podcast

show that led to the closure of the Port of Charleston, South Carolina based on information

 
 

 

 

 

 

Case 1:18-cv-08653-VEC-SDA Document 153 Filed 09/15/20 Page 4 of 43

provided by Oakey Marshall Richards (who later became a regular on Def’s podcasts as a
persona known as “Rock Hudson” and completed about 30 shows). |

4. Plaintiff has no or insufficient knowledge to admit or deny this allegation about Robert
David Steele. Plaintiff has viewed sections of a few Steele podcast videos that showcased
George Webb for the purposes of this instant litigation. Apparently, Steele made a video with
George Webb, the Defendant Goodman and Trish Negron the day before the Port of Charleston
“dirty bomb hoax” on June 13, 2017. This video shoes all four persons (Steele, Webb, Goodman
and Negron) discussing political topics related to Robert S. Mueller, III and the 9/11 World
Trade Towers conspiracy. Plaintiff had no connections with any of these persons at the time.
Plaintiff did attempt to intervene in a civil lawsuit in the federal courts serving Richmond,
Virginia in which Steele was(is) a plaintiff against the Defendant. That case is Steele v.
Goodman, Civil Action No. 3:17cv601 (E.D. Va. Jul. 25, 2019). Plaintiff has no or insufficient
knowledge to admit or deny what level of collaboration Steele had(has) with George Webb.
Plaintiff has no or insufficient knowledge as to whether Steele is a former C.LA. officer.

5. Plaintiff has no or insufficient knowledge to admit or deny this allegation about Steven S.
Biss, esq., except that Biss was the attorney of record in the Steele v. Goodman \awsuit.
Apparently, Mr. Biss had sent a variety of e-mails to a potential litigant named Manuel Chavez,
II.

6. Plaintiff has no or insufficient knowledge to admit or deny this allegation about Patricia
Negron, except that her attorneys were present in the Steele v. Goodman Virginia lawsuit.
Plaintiff has no or insufficient knowledge to admit or deny this allegation about the “social
media personality” status of Ms. Negron. It is believed Ms. Negron is a former executive of a

cosmetics company in Salt Lake City, Utah called “Nu-Skin”. Plaintiff has no or insufficient

 
 

 

 

 

Case 1:18-cv-08653-VEC-SDA Document 153 Filed 09/15/20 Page 5 of 43

knowledge to admit or deny this allegation about any “confidential agreement” or “charges
dropped” concerning the Def. Any such agreements were made significantly after Plaintiff's
request.to intervene in the Steele v. Goodman lawsuit was denied (perhaps a year later). Plaintiff
has no or insufficient knowledge to admit or deny this allegation about what the contents of such
a “confidentiality agreement” might be.

7. Plaintiff has no or insufficient knowledge to admit or deny this allegation about Susan
Holmes, aka “Queen Tut”, except that this person contacted the undersigned via Twitter on or
about April/June 2018 and informed Plaintiff that the undersigned’s life was in danger if he
remained in the Mount Shasta, California area. Ms. Holmes informed Plaintiff that the Def and
his friend Quinn Michaels (Korey Atkin) were attempting to locate Plaintiff to commit an act of
violence against him. At the time Quinn Michaels was publishing videos from Mount Shasta
attempting to locate the undersigned. Ms. Holmes informed Plaintiff that the “STOP THE
SACRIFICE” meme created by Mr. Atkin on social media was directed at the Plaintiff with the
accompanying narrative that he was planning to sacrifice a small child on June 14, 2018, the day
this instant lawsuit was filed in Charleston, South Carolina. June 14, 2018 was the one-year
anniversary of the Port of Charleston “dirty bomb hoax”. Plaintiff has no or insufficient
knowledge to admit or deny this allegation about creating podcast shows with Def of George
Webb. Plaintiff is aware Holmes was arrested for perjury in Fort Collins, Colorado and ran for
City Council unsuccessfully in that town. Plaintiff ceased communications with Ms. Holmes by
the June 2018 timeframe.

8. Plaintiff has no or insufficient knowledge to admit or deny this allegation about Manuel
Chavez, III, except he is believed to live in Carson City, Nevada. Plaintiff cannot admit that

Chavez is a “social media personality” as that term ts unduly vague and ambiguous. Plaintiff is

 
 

Case 1:18-cv-08653-VEC-SDA Document 153 Filed 09/15/20 Page 6 of 43

aware that Chavez operates a YouTube channel known as “Citizen Zone” and “LARP Wars”.
Plaintiff has no or insufficient knowledge to admit or deny this allegation about whether Chavez
is a “hacker” or “social engineer”. Plaintiff has no or insufficient knowledge to admit or deny
this allegation about whether Chavez “created online broadcasts” with the Plaintiff. The Plaintiff
has called into a Chavez show 3 or 4 times to be interviewed about litigation related topics. One
such occasion was a discussion with Chavez and Marcus Conte, who had written e-mail
messages and letters to the presiding judge and magistrate of this present lawsuit. Plaintiff has
no or insufficient knowledge to admit or deny this allegation about whether Chavez sponsored
and collaborated with shows involving Steele, except for court pleadings submitted by the Def.
in the Steele vy. Goodman Virginia federal lawsuit that make similar allegations. Otherwise,
Plaintiff has no knowledge except for one or two podcast shows that were broadcast featuring
Chavez interviewing Steele in the fall of 2017. In one such podcast Chavez claimed that he had
information from a Central Intelligence Agency source that Def Goodman worked for “Black
Cube” (approximately Thanksgiving 2017). It was later vetted in the Virginia lawsuit that the
source of the “Black CUBE” rumor was Matt Couch of Arkansas, an associate of Chavez and
Thomas Schoenberger. The information about Matt Couch has also been presented as evidence
in this Court, These persons, Chavez and Schoenberger worked for an individual known as
Edward Butowsky who is a defendant in 8.D.N.Y. litigation - 1:18-cv-02223-GBD-SN, Rich et
al v. Fox News Network LLC et al.

9. Plaintiff has no or insufficient knowledge to admit or deny this allegation about Steve
Outtrim, except that Plaintiff viewed a podcast show in which Outtrim interviewed Ms. Holmes
(aka Queen Tut) about her time spent with Goodman as a side-kick and his podcast collaboration

with her. Plaintiff has no or insufficient knowledge to admit or deny this allegation about the use

 
 

 

Case 1:18-cv-08653-VEC-SDA Document 153 Filed 09/15/20 Page 7 of 43

of the unduly ambiguous and vague term “social media personality”. Plaintiff is aware that
Outtrim has written a letter to this Court and to the federal court in Richmond, Virginia. Plaintiff
has no or insufficient knowledge to admit or deny this allegation about Outtrim’s financial
resources or whether he is retired. Plaintiff has no or insufficient knowledge to admit or deny
this allegation about Holmes broadcasting messaging about Def. “secondhand hearsay”
concerning Patricia Negron. Plaintiff has no or insufficient knowledge to admit or deny this
allegation about whether Ms. Negron denied statements about such allegations except for the
recently submitted e-mail message from Ms. Negron’s attorney attached to Dkt. 145, otherwise
Plaintiff has no knowledge of such allegations. Outtrim has attempted to intervene in this instant
lawsuit via letters to the Court apparently.

10. —- Plaintiff has no or insufficient knowledge to admit or deny this allegation about a person
named “Marion Rapp”. Plaintiff knows of a person named “Mari Rapp”. Plaintiff admits that he
had requested that court documents be sent to him “in care of” a post office box in Mesa,
Arizona. Plaintiff has no or insufficient knowledge to admit or deny this allegation about
whether “official communications” were returned that were sent to this post office box. Plaintiff
has no or insufficient knowledge to admit or deny this allegation about whether postal officials
“confirmed” that Plaintiff was not a box holder. Plaintiff is aware that the Defendant posted a
podcast about this situation and accused the Plaintiff of mail fraud.

11. —- Plaintiff has no or insufficient knowledge to admit or deny this allegation about the
whereabouts of Nathan Stolpman, except he is apparently a resident of Austin, Texas. Again, the
term “social media personality” appears unduly vague and ambiguous. Mr. Stolpman broadcasts
podcasts which the Defendant has been a guest. The Defendant explained in a Nathan Stolpman

podcast in April 2018 that he had contacted the New York Police Department and New York

 
 

 

Case 1:18-cv-08653-VEC-SDA Document 153 Filed 09/15/20 Page 8 of 43

field office of the Federal Bureau of Investigation to report that the Plaintiff was a member of a
“monetized decentralized distributed defamation network”,
12, Plaintiff has no or insufficient knowledge to admit or deny this allegation about Tyroan
Simpson, except his mother apparently operates a U.F.O. research organization either in New
Mexico or Colorado. Again, the term “social media personality” appears unduly vague and
ambiguous. Plaintiff is aware that the Def posted a podcast in approximately Thanksgiving 2017
entitled something like “Deep State Dunces attack George Webb”. In said podcast Def attributed
the “Black CUBE” comment made by Chavez to the undersigned, which is erroneous, false, and
misleading. In said podcast Def apparently discussed a phone call message he received from
Tyroan Simpson, aka Frank Bacon. Undersigned has no or insufficient information about such a
telephone call. Some rumors indicate that Tyroan Simpson is the brother of “Tanya Cornwell”,
the wife of Mr. Stephen S. Biss, esq., the attorney for Robert David Steele. These issues are
covered extensively ina MEMORANDUM and ORDER of July 2, 2020 in Steele v. Goodman,
Civil Action No. 3:17cv601 (E.D. Va. Jul. 2, 2020) (excerpts quoted below):
In support of this scheme, Mr. Biss allegedly paid an individual, Manuel Chavez ITI, to
"produce false evidence against [Goodman] and to supply this evidence to [Mr.] Biss for
use in this instant legal matter." (id.) Goodman claims that Chavez "approached
[Goodman] volunteering to provide emails," several of which Goodman attaches to the
Motion to Disqualify. (Id. 10.) One of these emails reveals a communication between
Plaintiff Steele and Chavez, with Steele telling Chavez "email to [Mr. Bliss by tomorrow
0900 eastern detailing what you have collected that connects Goodman to Breck and
Arnon Milchan. [F]eel free to tell him you want to support my case in return for a
percentage." (Mot. Disqualify Ex. C "October 22, 2017 Email,” ECF No. 165-3.)
Goodman outlines a series of “unlikely coincidences" which "indicate .. . a deeper
relationship between" Steele, Mr. Biss and various other individuals. (Id. 14.) Goodman
claims that these individuals, including "{Steele], [Mr.} Biss, Negron, Webb, Sweigert,
Chavez, S[c]hoenberger, Cornwell, Holmseth and others . . . . conspired 'ab initio' to
bring multiple suits against Goodman with the specific intent to logistically and

financially overwhelm him, extort huge sums of money from him, and chill his
journalistic efforts." (Id.) (emphasis added).

 
 

Case 1:18-cv-08653-VEC-SDA Document 153 Filed 09/15/20 Page 9 of 43

13. Plaintiff has no or insufficient knowledge to admit or deny this allegation about Marcus
Conte, except Conte sent letters and e-mail messages to the presiding judge and magistrate judge
to inappropriately introduce evidence to the Court. Plaintiff has no or insufficient knowledge to
admit or deny this allegation about Conte, except that he had center a letter motion to this Court
stating his desire to intervene in these proceedings, Dkt. 136. Again, the term “social media
personality” appears unduly vague and ambiguous. Plaintiff is aware that Mr. Conte is involved
in some fracas with the Brooklyn Hospital Center as part of some COVID-19 reporting. The
undersigned has submitted pleadings to this Court that describe Mr. Conte. Dkt. 118, 129, 132,
133. Mr. Conte is mentioned in the magistrate’s report and recommendation (R&R) 03/02/2020,
Dkt. 138.

14. Plaintiff has no or insufficient knowledge to admit or deny this allegation about Adam
Sharp, except for what the Def. has stated in Dkt. 145. Plaintiff has never had any contact with
Mr. Sharp of any type. This includes no e-mail messages, phone calls, conversations, text
messages, etc. Nothing. Save for a twitter tweet advising Mr. Sharp that his name now appeared
on the Court’s docket as a “third party defendant”. Plaintiff has no or insufficient knowledge to
admit or deny this allegation as to where Mr. Sharp lives. Plaintiff is aware of another lawsuit
filed in the S.D.N.Y. against the firm that Jason Goodman claims to be the “CEO” of —
Multimedia Systems Design, Inc. See CIVIL CASE #: 1:20-cv-07269, The National Academy
of Television Arts and Sciences, Inc. vs. Multimedia Systems Design, Inc. Hon. Valerie E.
Caproni presiding.

15. Plaintiff has no or insufficient knowledge to admit or deny this allegation about the Def’s
creation of a YouTube channel in October 2016. Plaintiff has no or insufficient knowledge to

admit or deny this allegation about when an “interactive network” named “CrowdSource The

 
 

 

Case 1:18-cv-08653-VEC-SDA Document 153 Filed 09/15/20 Page 10 of 43

Truth” was created. Plaintiff has no or insufficient knowledge to admit or deny this allegation
about whether Def produces “news, commentary”. Plaintiff is aware that Def. apparently
maintains about 13 social media properties where he broadcasts his podcasts. Plaintiff is aware
that some of the Def’s video content is monetized, meaning commercials appear within
(embedded) in the content so that Def may receive a fee or “kick-back”. Plaintiff has no or
insufficient knowledge to admit or deny this allegation about whether this activity represents a
“full time job”. Plaintiff admits he is aware of a YouTube channel called “Jason Goodman” and
“CrowdSource The Truth” as he has submitted privacy complaints with YouTube, LLC against
these channels.

16. _ Plaintiff has no or insufficient knowledge to admit or deny this allegation about Def’s
collaboration with George Webb. Plaintiff became aware of Def when he interviewed George
Webb on June 13, 2017 and called the Plaintiff a “joker”. Prior to this Plaintiff was aware that
George Webb had announced he was a member of Israeli MOSSAD in the presence of the Def in
a video. Prior to this Plaintiff was aware of an apparent illegal distribution of the so-called
“SETH RICH FILES” by Webb and Def. Plaintiff became aware of George Webb’s erroneous,
baseless, and foundationless commentary of June 13, 2017 with Def that Plaintiff was part of a
C.LA. drugs for guns operation in Nicaragua in the early 1980s. This was a lengthy interview in
which the Def collaborated with George Webb about the baseless, erroneous and foundationless
allegation that Plaintiff was a “C.I.A. contractor”. This was the introduction of the Plaintiff to
the Def, approximately one day before the Port of Charleston “dirty bomb hoax” on June 14,
2017. Def clearly knew by at least June 13, 2017 who the Plaintiff was, and had heard the
slanderous, defaming, and libelous content of George Webb. Plaintiff has no or insufficient

knowledge to admit or deny this allegation about whether Webb stated Plaintiff “was touched in

10
 

Case 1:18-cv-08653-VEC-SDA Document 153 Filed 09/15/20 Page 11 of 43

the head”. Plaintiff has no or insufficient knowledge to admit or deny this allegation about a
“family history of schizophrenia”, expect for a video that mentions the father of George Webb
and the Plaintiff was a World War II combat veteran that was deployed to Guadalcanal,
Bougainville, the Luzons and other South Pacific operations as a non-commissioned officer in
the 37 Division of the Ohio national Guard. Plaintiff did indicate that there were no medical
records or other paperwork that indicated that said father might be schizophrenic, but that battle
fatigue and combat stress may have created symptoms that resembled schizophrenia or that there
could have been appearances of what might be the symptoms of the layman’s view of
“schizophrenia”. Plaintiff is aware that he underwent a psychological evaluation for a security
clearance while in the U.S. Air Force which did not discover any indications of “schizophrenia”
symptoms. Plaintiff was aware that George Webb had attempted to have the Internet community
download electronic files called the “SETH RICH FILES” about 2-3 weeks prior to the Port of
Charleston “dirty bomb hoax” of June 14, 2017. Plaintiff was aware that Goodman and Negron
were sidekicks with George Webb and the “Seth Rich Files” but was only mildly aware of them
as the undersigned’s focus was on his brother (2-3 weeks prior to 06/14/2017). Plaintiff
understands that such activity could violate New Jersey law (Dkt. 5).

17. Plaintiff has no or insufficient knowledge to admit or deny this allegation about the
podcast of June 14, 2017 that closed the Port of Charleston with a “dirty bomb hoax”, except that
Oakey Marshall Richards was apparently the source of the information used by George Webb as
later admitted to by Webb and explained to the undersigned by Ms. Holmes (“Queen Tut”) in
approximately April/May 2018. Mr. Richards apparently became a regular contributor to Def” 5
podcasts (thirty or so) after the Port of Charleston incident (August 2017 — April 2018). Ms.

Holmes discussed this information about Oakey Marshall Richards on her podcast appearance

11

 

 

 
 

Case 1:18-cv-08653-VEC-SDA Document 153 Filed 09/15/20 Page 12 of 43

with Steve Outtrim. Ms. Holmes informed the Plaintiff via twitter in in the April/May 2018
timeframe that Oakey Marshall Richards was the source of the “dirty bomb information” and that
he had become the personality “Rock Hudson” on the Def’s podcast shows from about August
2017 to April 2018. Plaintiff has no or insufficient knowledge to admit or deny this allegation
about the disposition of the “dirty bomb investigation” and whether charges were “brought”
against the Def. Plaintiff is aware that the public safety response to the “dirty bomb hoax” was

discussed in the following articles (a small sample):

__CheNeie York Bimes

~ How a Conspiracy Theorist’s Call
About a Dirty Bomb Shut Down Part
of a Port

 

 

Charleston, S.C. port terminal evacuated as Coast
Guard investigates ‘dirty bomb’ threat

by DrewTripp | Wednesday, June 140h 2017 aby

,
|

 

https://abcnews4.com/news/local/wando-welch-port-terminal-evacuated-for-threat

12

 

 
 

 

Case 1:18-cv-08653-VEC-SDA Document 153 Filed 09/15/20 Page 13 of 43

 

Hudson Revealed

oy an GODu
CoE =| 19,985 vie

 

 

 

With over 40 years of mititary, intelligence and clandestine experience, confidential Crowdsource
operative codename: HUDSON steps forward after months in the shadows. While operating in the
background, Mr. Hudson has provided guidance and information assisting George and Jason daily
for the past several months. Pressure mounts as the real possibility of a coup d'etat in America ;
grows each day. Hudson has chosen to accelerate the transfer of information to the Crowdsource
community and encourage others in the IC, law enforcement and military to step up and do the right
thing.

 

 

https://www.voutube.com/watch?v=T WUI82eDPFx0

 

 

[mere | PRVEGOOGECOM aoe
Heo; Wooker-criminal-rogers-vol-4-820- | |
loon | 1997_OCR: pdt ! :

13
 

 

The Hudson Report BREAKING NEWS - Awans Selling State Secrets

2716 views + Aug 20, 2017" Visca HARE, SAVE
Jason Goodman epthg cea yo
 ] T1BK mubaerlbers z= Latah ae ae a

hittps://www.youtube.com/watch?v=oMMNglixXcxXw

 

Hudaon Exposed — Hay Lookui’s Firathand Account of ihe Siileter Dacaption of Okey. Mareholl Richards

 

FUN whendea © haary 34, 207 oh Pa «+ hve By ave
=: _ somes

 

 

 

About 1 year ago, George Webb Sweigert introduced me to an individual allegedly named "Richard
Stone". According to the two, Stone was a Vietnam veteran with experience as a "contractor to US.
intelligence services". Stone would call George or me daily with information, insights and updates.
George would consistently reiterate that Stone was one of his best sources of intelligence, and
would refer to him in his own YouTube broadcasts as "Deep Uranium" In time, | convinced Stone to
come on Crowdsource the Truth as | was not comfortable receiving his information and paraphrasing
or sharing it as my own. | prefer to have guests provide their accounts firsthand and let the
Crowdsource community decide for themselves. To protect his identity, "Stone" became "Rock" and
Mr. Hudson was born. Many viewers enjoyed Mr. Hudson's baritone delivery of conservative political
views and his irreverent comments on the Clintens, Obama and others who would defy the
constitution fer their own political gain. Months ago, inexplicable behavior, coupled with an abrupt
departure terminated regular Hudson Report broadcasts. George's brother Dave "Acton" Sweigert
recently (and mysteriously) revealed Mr. Deep Uranium Hudson to be not Richard Stone, but in fact,
Okey Marshall Richards. This lead us to Ray Looker, a Messianic Rabbi and former West Virginia
Militia supporter. According to Looker, Richards worked for the FBI in the 1990's as a provocateur.
Looker says Richards framed him for crimes he did not commit, in part for money and the self
aggrandizing satisfaction of living out fantasies as a "Secret Government Agent" and in part to help
the FBI secure an additional $1,000,000,000 per year in funding to fight radical domestic terrorism.

 

 

https:/Avww.youtube.com/watch?v=j WcGuBX &ncc

 

14

 

 
 

 

Case 1:18-cv-08653-VEC-SDA Document 153 Filed 09/15/20 Page 15 of 43

18.

Plaintiff has no or insufficient knowledge to admit or deny this allegation about the arrest

of George Webb, except to contact the field office of the F.B.I. in Cincinnati, Ohio on or about

June 15, 2017 and offer any assistance to the Port of Charleston investigation. There were

newspaper accounts of the “arrest” that created the impression the arrest was related to the “dirty

bomb hoax”.

No problem on ship at after threat claim at Charleston port

 

 

q

jorie Coase Guard says the persori who reported the threat isin’
a, ssody: There were no Further details itmmediately available on the susj

 

By Anagciated Press
Posted Jun 15, 2077 at 7:09 AM

MOUNT: PLEASANT, §.C. — Goast Guard officials say 2 terminal at
the Port of Charleston in South Carolina has-retugied normal
operations after riothing dangerous was found ov.a ship after a threat
was reported.

The Coast Guatd said ina news release that officials determined early

‘Thursday there was no danger in four containers on the Maersk
Memphis ship.

 

‘Thursday there was no danger in four containers on the Maersk
Meniphis ship.

Coast Guard Sector Charleston commiandér Cape. Greg Stump told
WCIV-TV that port employees were evacuated Wednesday night and
part of the Cooper River-was closed,

Stump says a YotTube conspiracy theorist réported a suspected threat
ona container ship in the port. The Maersk- Memphis dockedin
Charleston about 8:30 p.tn.

   

https:/Awww.blufttontoday.com/news/2017-06-15/no-problem-ship-after-threat-claim-

charleston-port

19.

Plaintiff has no or insufficient knowledge to admit or deny this allegation about “threats”

made against Def in a video published June 15, 2017. The term “threats” appears to be unduly ©

ambiguous and vague. Plaintiff has no or insufficient knowledge to admit or deny this allegation

15
 

 

Case 1:18-cv-08653-VEC-SDA Document 153 Filed 09/15/20 Page 16 of 43

about “vows revenge”. Plaintiff has no or insufficient knowledge to admit or deny this allegation
about stating Def would be “dead meat” or wind up in a “body bag”. Plaintiff recalls comparing
Def to persons in the military who wound up as “dead meat” or in a “body bag” referring to

plpersonnel who engaged in reckless acts that had residual consequences within the safety and

 

security realm. Plaintiff recalls insinuating that Def should be in jail for his activities related to

the distributions of Democratic National Committee financial donor files containing the Personal

identifiable Information of thousands of individuals weeks earlier in an incident known as the
“Seth Rich files”. Later Plaintiff confirmed that trafficking in P.I.L files as Def sand George

Webb and Ms. Negron did (mass distribution of said files via the Internet) is a violation of New

Jersey state law (described in Dkt. 5). Plaintiff has no or insufficient knowledge to admit or

deny this allegation about coordinating with Manuel Chavez, II. Plaintiff does recall stating that

Def should secure appropriate legal counsel to help him with his legal troubles. Plaintiff has no
or insufficient knowledge to admit or deny this allegation about whether this lawsuit is a “game”.
The term “game” is unduly ambiguous and vague.

20. Plaintiff has no or insufficient knowledge to admit or deny this allegation about “public

threats” made to Def and whether he traveled to Ohio. Plaintiff learned a few days after this

alleged Ohio trip that George Webb was back in New York City with the Def, apparently release

from jail. Plaintiff has no or insufficient knowledge to admit or deny this allegation about issues

related to bail or Def’s travel on June 15, 2017. Plaintiff has no or insufficient knowledge to

admit or deny this allegation about “a three-year long vendetta”. “Vendetta” appears to be an

unduly vague and ambiguous term.

21. — Plaintiff has no or insufficient knowledge to admit or deny this allegation about “virtually

unaccountable number” of videos. “Unaccountable” appears to be an unduly vague and

16
 

 

 

Case 1:18-cv-08653-VEC-SDA Document 153 Filed 09/15/20 Page 17 of 43

ambiguous term. Plaintiff has no or insufficient knowledge to admit or deny this allegation
about “taunts, threats, false allegations and defamatory claims”. Plaintiff has no or insufficient
knowledge to admit or deny this allegation about the “spoliation of evidence”. Plaintiff admits
that he posts counter-speech to -protect his career and reputation on a blog known as

SDNY .INFO that is editorial and opinion about court cases, such as this instant lawsuit. Plaintiff
has no or insufficient knowledge to admit or deny this allegation about “inappropriate and
conclusory statements”, which appears to be unduly vague and ambiguous. Plaintiff has no or
insufficient knowledge to admit or deny this allegation about “deleting postings”. This
allegation is DENIED for the most part. However, Plaintiff is aware that Def apparently

operates a channel on the BITCHUTE platform that contains the so-called “‘spoliated” videos.

 

= eee aha tawtea

ae i ar ea
Pogar ia wes cearharkie snd ancora See Sen

 

 

x ge De Sg st er bee pet
. .

ey it i uegeang ao

er

a ee TTS

on Catete his oat Dave "Astor Sweiyert add By Stmai.Dom.
= fee Gomeiian *

Soe
Slee res

 

 

URL: https://www.bitchute.com/channel/crazy_dave/

17
 

Case 1:18-cv-08653-VEC-SDA Document 153 Filed 09/15/20 "Page 18 of 43

 

Video title

Description

 

FUSION CENTER ALERT GEORGE WEBB
TERROR CELL PPD-8 NIPP

First published at 07:36 UTC on October 9th,
2018.

https://www. bitchute.com/video/i6SC74tb Y6Dk/

This is a message that David Sweigert aka
Dave Acton posted approximately October
17, 2017 to a network of cyber operatives,
In this video, Sweigert directs these
operatives to monitor all activity of
journalist Jason Goodman of Crowdsource
the Truth as part of a distributed targeting
and harassment campaign

 

HAS DAVID GEORGE SWEIGERT "GONE

POSTAL"?.

First published at 23:29 UTC on March 24th,
2019.

https://www.bitchute.com/video/SInBzYc1 8a8P/

Originally. titled "LARP HQ Follow the
women George Webb and Jason
CrowdSource"” why did David George
Sweigert delete this video only minutes
after uploading it? Did he realize he'd
revealed too much? Is he trying to figure
out if Jason Goodman of Crowdsource the
Truth really has engaged the U.S. Postal
Inspector in the alleged case of mail fraud?

 

THE AMAZING MAGICAL POST OFFICE
First published at 17:54 UTC on Match 6th, 2019

https://www.bitchute.com/video/npL8hu7RT6fE/

David Sweigert at the Mesa AZ post office
on December 1, 2108 where he was added
to PO Box 152 officially with the
assistance and full knowledge of the PO
Box owner. This was done to cover up his
false statements in court documents related
to federal civil action he has brought
against Jason Goodman. These false
statements were submitted to USDC SDNY
claiming PO Box 152 Mesa AZ was his
true and accurate legal mailing address
During October and November of 2018.
This video and his mailing of a US Postal
money order in the amount of $1 is an
attempt to cover up his violation of 18 U.S.
Code § 1001, a statue General Michael
Flynn currently faces potential jail time for
allegedly violating. Violation of this statue
is a felony and carries a maximum penalty
of 5 years in prison. Sweigert has removed
this video recording from his YouTube
channel in an ongoing effort to spoliate
evidence of crimes he has committed in an
attempt to further false claims and
defamatory accusations against Jason
Goodman and Crowdsource the Truth.

 

 

SET THE RECORD STRAIGHT WITH
JASON GOODMAN AND GEORGE WEBB

 

Dave continues to lay out aspects of his
plan yet to come including threats of future

 

 

18

 

 
 

 

litigation. He does all this while re-

First published at 16:48 UTC on August 20th, refernecing a video in which his brother
2018. George Webb Sweigert directs people to
watch 4 video in which Dave accuses Jason
https://www.bitchute.com/video/2q8CT9AucO0TW/ | Goodman of working for Mossad off shoot
Black Cube. Despite his self proclaimed
contract work for DHS and other agencies,
Dave denies affiliation with the so called
“deep state” while feigning ignorance of
Manuel Chavez, the very person Dave
speaks with in the video referenced by

 

 

George.
CHRISTMAS COMES EARLY FOR Dave calls out to Intel Valor, yet another
GEORGE WEBB -- INTEL VALOR _ | agitprop agent in his Cyber Militia. Dave
ADVISED discusses direct communication with
. George Webb as well as the shared family
First published at 14:12 UTC on August 21st, history of mental illness and lying. Accuses
2018. George Webb's children of being involved

in organ harvesting, while denying his own
https://www.bitchute.com/video/Omrb30CLqZ6q/_| involvement in money laundering.

 

 

 

22. Plaintiff has no or insufficient knowledge to admit or deny this allegation about Robert
David Steele. Plaintiff has no or insufficient knowledge to admit or deny this allegation about
George Webb’s involvement with Robert David Steele. Plaintiff admits he made one attempt to
intervene in the Steele v. Goodman lawsuit in Richmond, Virginia. The term “excessive number
of briefs” is unduly vague and ambiguous. Plaintiff admits that intervention was DENIED.

23. Plaintiff has no or insufficient knowledge to admit or deny this allegation about “sending
a clear signal”. Plaintiff never contacted anyone associated with the “EMMYS”, DENIED.
Plaintiff never contacted Adam Sharp or anyone associated with the National Academy of
Television Arts and Sciences (NATAS), DENIED. Only within the last day or two has the
Plaintiff forward a copy of the proposed supplemental complaint to personnel working for
NATAS. Plaintiff has no or insufficient knowledge to admit or deny this allegation about a

“copyright strike” or actions undertaken by Adam Sharp. Plaintiff has no or insufficient

19

 

 
 

 

knowledge to admit or deny this allegation about whether Def is “severely damaged”. Plaintiff
has no or insufficient knowledge to admit or deny this allegation about “presumption of
innocence”. Plaintiff has no or insufficient knowledge to admit or deny this allegation about Def
being “crippled”. Plaintiff has no or insufficient knowledge to admit or deny this allegation
about Def’s challenge to this “copyright strike”. Plaintiff has no or insufficient knowledge to
admit or deny this allegation about “CDC report” or CRONY awards or whether it was “ironic,
information and educational”. Plaintiff has no or insufficient knowledge to admit or deny this
allegation about “YouTube arbitration”. Plaintiff has no or insufficient knowledge to admit or
deny this allegation about “Goodman’s business is severely hampered...”. Plaintiff has no or
insufficient knowledge to admit or deny this allegation about “decreased subscriber growth”.
DENIED that Plaintiff brought anything to the attention of Adam Sharp, NATAS or the
“EMMYS”. Plaintiff has no or insufficient knowledge to admit or deny this allegation about
telephone calls with attorneys. Plaintiff has no or insufficient knowledge to admit or deny this
allegation about “114,000 regular viewers”; however, a subscriber is not necessarily a “viewer”.
Plaintiff has no or insufficient knowledge to admit or deny this allegation about “co-host John
Cullen”. Plaintiff has no or insufficient knowledge to admit or deny this allegation about
Internet search terms for said video. Plaintiff has no or insufficient knowledge to admit or deny
this allegation about “manually identified” copyright violations. Plaintiff has no or insuffictent
knowledge to admit or deny this allegation about Howard Stern copyright violations. Plaintiff
has no or insufficient knowledge to admit or deny this allegation about “unrelenting efforts”.
DENIED that Plaintiff made any contact whatsoever to Adam Sharp, NATAS or the “EMMYS”
prior to 09/01/2020 to inform them of the proposed supplemental complaint. DENIED that

Plaintiff reviews all of Def’s videos. Plaintiff has no or insufficient knowledge to admit or deny

20

 
 

 

Case 1:18-cv-08653-VEC-SDA Document 153 Filed 09/15/20 Page 21 of 43

this allegation about “carefully reviews”, except for occasional spot checks brought to the

attention of the Plaintiff by other Internet observers. Plaintiff has no or insufficient knowledge to
admit or deny this allegation about “think of no matter how far removed”, seems unduly vague
and ambiguous. Plaintiff has no or insufficient knowledge to admit or deny this allegation about
“Hollywood friends”, except that Plaintiff has not initiated any contact with such “Hollywood
friends”. Plaintiffhas no or insufficient knowledge to admit or deny this allegation about a “plan

along these lines”. Plaintiff is aware of another lawsuit filed in the $.D.N.Y. against the firm that

Jason Goodman claims to be the “CEO” of — Multimedia Systems Design, Inc. See CTVIL

CASE #: 1:20-cv-07269, The National Academy of Television Arts and Sciences, Inc. vs.

Multimedia Systems Design, Inc. Hon. Valerie E. Caproni presiding.

 

Mail Stop &

Director of the U.S. Patent and Trademark Office
P.O, Box 1450

Alexandria, VA 22313-1450

TO:

 

 

REPORT ON THE
FILING OR DETERMINATION OF AN
ACTION REGARDING A PATENT OR
TRADEMARK

 

 

In Compliance with 35 U.S.C, § 290 aniVor 15 U.S.C; § L116-you are hereby advined that a court action bins beon

filed in the U.S. Disinict Court

fer the Souther District of New York

on the following

 

fi Trademarks or [] Patents. { (L] fhe patent action invatves 35 U.S.C. § 292):

 

 

 

 

 

 

 

 

 

 

 

DOCKETNO.__ DATE FILED ]U.s. DISTRICT COURT
20-CV-7269 gya/2020: for the Souther District of New York
‘The National Academy of Television Aris and‘Sclences, | Multimedia System Design, Inc. d/b/a “Growdsource the
inc, and Academy of Television Arts & Sckences Truthy
PATENT OR DATE OF PATENT
TRADEMARE NO. OR TRADEMARK HOLDER GF PATENT OR TRADEMARK
1 5934052 1217/2018 The National Academy of Television Arts and Sciences, Ino. ("Ny
2. B7B1619 : T/2f2918 The National Academy of Televiekin Arts and Scierices, Inc. (Ni
3 1840437 Tarteot The National Academy of Television Arts and Sciences, Ina. ("N/
4 2755861 8/26/2003 The National Acadamy of Television Arts and Solenone, Inc. (“N/

 

 

 

 

24. Admitted that the non-profit educational blog SDNY.INFO did post a photo of the Def

(see AFFIRMATIVE DEFENSES section). Plaintiff has never received any request for

21

 
 

 

retraction of any materials every posted by the Def. Plaintiff has never received any kind of take
down notice for materials on SDNY.INFO from the Def. Plaintiff has no or insufficient
knowledge to admit or deny this allegation about “not parody” and not “news reporting”, except
that the editorial opinions discuss developments in this instant litigation and other court related
issues. Plaintiff has no or insufficient knowledge to admit or deny this allegation about “false
and unverified claims”, except that most information published are updates of the court
document describing pleading filed by the Def or ORDERS issued by the federal judge in
Richmond, Virginia. Plaintiff has no or insufficient knowledge to admit or deny this allegation
about whether SDNY INFO is protected by “fair use”, except that the Plaintiff believes it is fair
use. Plaintiff has no or insufficient knowledge to admit or deny this allegation about

“deliberately reporting false information”, except in general this claim is DENTED. Plaintiff has

 

no or insufficient knowledge to admit or deny this allegation about “completely unsubstantiated
by evidence”, except that is general this claim is DENIED. Plaintiff has no or insufficient
knowledge to admit or deny this allegation about “actual malice”, except that in general this
claim is DENIED. Plaintiff has no or insufficient knowledge to admit or deny this allegation
about “threats is to punish and smear Goodman”, except that in general this claim is DENIED.
Plaintiff has no or insufficient knowledge to admit or deny this allegation about “damage
Goodman’s business and reputation”, except that in general this claim is DENIED. Plaintiff has
no or insufficient knowledge to admit or deny this allegation about a blog post that alleges
“Jason Goodman's fake CROWDSOURCE may be illegal under New York law”, except that the
headline actually reads “Jason Goodman's fake CROWDSOURCE may be illegal under New
York law, court documents allege” (see AFFIRMATIVE DEFENSES with regards to New York

General Business Law and Civil Rights Law). Plaintiff has no or insufficient knowledge to

22
 

 

Case 1:18-cv-08653-VEC-SDA Document 153 Filed 09/15/20 Page 23 of 43

admit or deny this allegation about whether or not “Goodman’s CrowdSource The Truth is not
fake”. Plaintiff has no or insufficient knowledge to admit or deny this allegation about
“authentic relies on only true information”. Plaintiff has no or insufficient knowledge to admit
or deny this allegation about “contents of an article to mislead the reader”, in general this claim
is DENIED. Plaintiff has no or insufficient knowledge to admit or deny this allegation about
“presents no true facts or evidence”. Plaintiff has no or insufficient knowledge to admit or deny
this allegation about “this claim is false”.

25. Plaintiff has no or insufficient knowledge to admit or deny this allegation about sending
an e-mail to the New York Attorney General, except for the e-mail message sent to various staff
members, the general mailbox, and public affairs mailbox of the N.Y.A.G. See AFFIRMATIVE
DEFENSES regarding N.Y.A.G. Executive Law section 63-A. Plaintiff has no or insufficient
knowledge to admit or deny this allegation about sending “above mentioned allegations”, except
for the sending of the proposed supplemental complaint.

26. Plaintiff has no or insufficient knowledge to admit or deny this allegation about
“extraordinary efforts”. Plaintiff has no or insufficient knowledge to admit or deny this
allegation about “Sweigert played a key role”, in general this claim is DENIED. Plaintiff has no
or insufficient knowledge to admit or deny this allegation about “orchestrating and executing a
conspiracy”, except in general this claim is DENIED. Plaintiff has no or insufficient knowledge
to admit or deny this allegation about “defame Goodman, extort money”, in general this claim is
DENIED. Plaintiff has no or insufficient knowledge to admit or deny this allegation about
“multiple concurrent lawsuits.” Plaintiff has no or insufficient knowledge to admit or deny this

allegation about “strategic extrajudicial actions”, except in general this claim is DENIED.

23

 
 

 

Case 1:18-cv-08653-VEC-SDA Document 153 Filed 09/15/20 Page 24 of 43

Plaintiff has no or insufficient knowledge to admit or deny this allegation about “damage
Goodman in every way possible.”

27. Plaintiff has no or insufficient knowledge to admit or deny this allegation about a “verbal
agreement”, except in general this claim is DENIED. Plaintiff has no or insufficient knowledge
to admit or deny this allegation about “statements against the declarant’s interests”. Plaintiff has
no or insufficient knowledge to admit or deny this allegation about “corroborating
circumstance”. Plaintiff has no or insufficient knowledge to admit or deny this allegation about
“public defamation and harassment campaign.” Plaintiff has no or insufficient knowledge to

admit or deny this allegation about “harassing letter writing campaign”. Plaintiff has no or

 

insufficient knowledge to admit or deny this allegation about “Sweigert agrees, responding to
Simpson’s offer.”, except in general this claim is DENIED. Plaintiff has no or insufficient
knowledge to admit or deny this allegation about “40 N.Y. Con. Laws Ann. [section] 240.30”,
except in general this claim is DENIED. Plaintiff has no or insufficient knowledge to admit or
deny this allegation about “overt actions”, this term seems unduly vague and ambiguous.

28. Plaintiff has no or insufficient knowledge to admit or deny this allegation about
“numerous direct references to a conspiracy”. Plaintiff has no or insufficient knowledge to admit
or deny this allegation about “co-conspirators”, except in general this claim is DENIED.

29. Plaintiff has no or insufficient knowledge to admit or deny this allegation about “civil
justice system as a weapon”. Plaintiff has no or insufficient knowledge to admit or deny this
allegation about “furtherance of a conspiracy”, except in general this claim 1s DENIED.

30. Plaintiff has no or insufficient knowledge to admit or deny this allegation about a

Simpson voice mail. Plaintiff has no or insufficient knowledge to admit or deny this allegation

24
 

Case 1:18-cv-08653-VEC-SDA Document 153 Filed 09/15/20 Page 25 of 43

about Simpson, his voicemail, and/or conduct related to 40 N.Y. Con. Laws Ann. [section]
240.30. Plaintiff is not involved with Simpson or his phone calls.

31. Plaintiff references para. 30 above as if fully restated herein.

32. Plaintiff has no or insufficient knowledge to admit or deny this allegation about
“Sweigert has aligned his efforts”, except in general this claim is DENIED., further this term is
unduly vague and ambiguous. Plaintiff has no or insufficient knowledge to admit or deny this
allegation about communications between Webb, Simpson, Chavez and Steele. Admit Plaintiff
attempted to intervene in Richmond, Virginia lawsuit, Steele v. Goodman in May 2019.
Apparently, Chavez, was one of the individuals working with Steele to file lawsuits against Def
Goodman, This apparently had something to do with Robert David Steele that discusses lawsuits

in the video listed below (again this has nothing to do with the Plaintiff):

 

Robert David Steele Exposed: Wants thousands of law suits to take down social
media. With the right attorney...Steven Biss?

 

 

This video was published July 9, 2018. Based on Robert David Steele's statements in this video,
it's chilling to see what has come to pass. Steele's attorney, Steven Biss started with a frivolous
lawsuit (2017) to silence internet journalists who were exposing his #UNRIG Iranian influence
campaign and his charity fraud. And by April of 2019 Biss has filed multi-million dollar suits
against TWITTER and others on social media. Was RDS privy to a long term plan by his

 

 

25

 

 
 

 

Case 1:18-cv-08653-VEC-SDA Document 153 Filed 09/15/20 Page 26 of 43

 

 

attorney to sue for millions of dollars and take down social media platforms. It sure sounds like
it, and it started with his lawsuit in Fall of 2017. Is there a conspiracy to 'silence' researchers and
social media participants with federal lawsuits. Here are some of the statements made by Steele:
21:19 -21:

Lawsuit against these guys and I won’t talk about lawsuits other than to say that guys like you
should be suing the crap out of YouTube

And I’m talking milkions of dollars

22:42

YouTube and win from a jury triple damages

22: 58 I have learned to respect the federal judicial system when you have the right lawyer you
can in fact get justice within the federal justice system

25:40

You have great case, in my humble opinion you will win millions of dollars from YouTube
26:00

that’s very intelligent observation because the legal system is

rigged...

28:50

 

 

https://vimeo.com/user97982633
33. Plaintiff admits a copy of an ORDER from the Virginia court was e-mailed to legal
counsel of Patreon.Com (see AFFIRMATIVE DEFENSES for litigation privilege). Plaintiff has
no or insufficient knowledge to admit or deny this allegation about “malicious intent”, except
that in general this claim is DENIED. Plaintiff has no or insufficient knowledge to admit or deny
this allegation about “baseless legal threats”. Plaintiff has no or insufficient knowledge to admit
or deny this allegation about “harassing e-mails”. Plaintiff has no or insufficient knowledge to
admit or deny this allegation about “malicious intent in an effort to frustrate”, except that in
general this claim is DENIED. Plaintiff has no or insufficient knowledge to admit or deny this
allegation about “Patreon CEO Jack Conte”. Plaintiff has no or insufficient knowledge to admit
or deny this allegation about any interviews planned by Def or Jack Conte.
34. Plaintiff has no or insufficient knowledge to admit or deny this allegation about “call and
response communications”, except that in general this claim is DENIED. Plaintiff has no or

insufficient knowledge to admit or deny this allegation about “once this message is received”,

26

 

 
 

 

Case 1:18-cv-08653-VEC-SDA Document 153 Filed 09/15/20 Page 27 of 43

except that in general this claim is DENIED. Plaintiff has no or insufficient knowledge to admit
or deny this allegation about “evidence spoliated”.

35. Para. Two (2) is hereby incorporated as if fully restated herein. Plaintiff has no or
insufficient knowledge to admit or deny this allegation about “military, intelligence and other
sophisticated deceptive tactics”, except that in general this claim is DENIED. Plaintiff has no or
insufficient knowledge to admit or deny this allegation about “active and dynamic network of co-
conspirators”, except that in general this claim is DENIED. Plaintiff has no or insufficient
knowledge to admit or deny this allegation about “overt acts in furtherance of a conspiracy”,
except that in general this claim is DENIED. Plaintiff has no or insufficient knowledge to admit
or deny this allegation about “creating an illusion that these co-conspirators are independent
operators”, except that in general this claim is DENIED. Plaintiff has no or insufficient
knowledge to admit or deny this allegation about “clandestine communications”, except that in
general this claim is DENIED. Plaintiff has no or insufficient knowledge to admit or deny this
allegation about “compartmentalization of actions”, except that in general this claim is DENIED.
Plaintiff has no or insufficient knowledge to admit or deny this allegation about “unaware of the
scope of the operation”, except that in general this claim is DENIED.

36. Para. Nine (9) is incorporated herein as if fully restated. Plaintiff admits he attempted to
intervene in Steele v. Goodman in May 2019. Plaintiff has no or insufficient knowledge to admit
or deny this allegation about Outtrim’s California citizenship.

37, Para. Nine (9) is incorporated herein as if fully restated. Plaintiff has no or insufficient
knowledge to admit or deny this allegation about Outtrim’s post office box or home New

Zealand.

27

 
 

 

Case 1:18-cv-08653-VEC-SDA Document 153 Filed 09/15/20 Page 28 of 43

38. Para. Nine (9) is incorporated herein as if fully restated. Plaintiff has no or insufficient
knowledge to admit or deny this allegation about Outtrim’s e-mail, except that it was commonly
displayed by Marcus Conte. The Court will recall that Marcus Conte, Brooklyn, N.Y., sent
several e-mail messages and letters to the presiding judge and magistrate. Conte apparently
made podcast videos of these efforts, which included the e-mail addresses for the presiding judge
and magistrate.

39. Para. Nine (9) is incorporated herein as if fully restated. Plaintiff has no or insufficient
knowledge to admit or deny these allegations about what Outtrim publishes on his blog, except
for occasional browsing periodically. Plaintiff has no or insufficient knowledge to admit or deny
this allegation about Outtrim blog post about the Ukraine. Plaintiff has no or insufficient

knowledge to admit or deny this allegation about “defamation and harassment of Goodman”.

 

Plaintiff has no or insufficient knowledge to admit or deny this allegation about “overt acts”.

40. Para. Nine (9) is incorporated herein as if fully restated. Plaintiff admits he “re-blogged”
an article originally posted by Outtrim. See AFFIRMATIVE DEFENSES for re-blogging.

41. Para. Nine (9) is incorporated herein as if fully restated. Plaintiff has no or insufficient
knowledge to admit or deny these allegations about what Outtrim publishes on his blog, except
for occasional browsing periodically. Plaintiff has no or insufficient knowledge to admit or deny
these allegations about “Both Sweigert and Outtrim use this claim.”. Plaintiff has no or
insufficient knowledge to admit or deny these allegations about “accusing Goodman of heinous
crimes.”. Plaintiff has no or insufficient knowledge to admit or deny these allegations about
what Def involved in “a recent explosion”. Again, the Court is directed to the video podcasts of
Marcus Conte, who stated that Goodman was the likely the suspicious character falsely accused

in the Port Neches factory explosion in Texas which was not an LNG facility. Mr. Conte made a

28
 

Case 1:18-cv-08653-VEC-SDA Document 153 Filed 09/15/20 Page 29 of 43

video podcast of calling the New York field office of the Federal Bureau of Investigation to “turn
in” the Plaintiff. The name of Mr. Goodman was not made and no references to the “bombing”
of Port Neches were made.

42. Para. Six (6) and Nine (9) is incorporated herein as if fully restated. Plaintiff has no or
insufficient knowledge to admit or deny these allegations about what Outtrim may have
broadcast with Susan Holmes, aka Queen Tut of Fort Collins, Colorado, except for occasional
browsing his blog periodically. Plaintiff has no or insufficient knowledge to admit or deny these
allegations about “young girls” or “London”. Plaintiff has no or insufficient knowledge to admit
or deny these allegations about obtaining access to Def’s TINDER account, this is flatly

DENIED as well. Plaintiff has no or insufficient knowledge to admit or deny these allegations
about “this false claim is issued by Sweigert”, except that in general this claim is DENIED.
Plaintiff has no knowledge about the issues related to Def’s TINDER messages except for screen
shots published by George Webb that depict messages from the Def discussing 18-year-old girls
messaging Def on TINDER. Plaintiff has never sought access to Def’s TINDER mailbox. Para.
Plaintiff has no or insufficient knowledge to admit or deny these allegations about “embarrass

Goodman or people associated with Goodman”.

29

 

 
 

 

Case 1:18-cv-08653-VEC-SDA Document 153 Filed 09/15/20 Page 30 of 43

 

43. Para. Seven (7) is herein incorporated by reference as if fully restated. Plaintiff has no or
insufficient knowledge to admit or deny these allegations about Susan Holmes, aka Queen Tut,
Fort Collins, Colorado working with Plaintiff to intervene in the Steele v. Goodman lawsuit in
May 2019, The Def’s recording depicts Holmes citing that Plaintiff attempted to help Holmes
with a Freedom of Information Act request to obtain audio recordings of police body camera
‘worn by law enforcement officers that shot and killed her son. Any insinuation that Holmes
collaborated with Plaintiff to intervene in Steele v. Goodman (May 2019) is flatly DENIED.
Plaintiff ceased communications with Holmes by June 2018. Def Goodman published a podcast
that claims Ms. Holmes alleged the undersigned conspired with Robert David Steele and claimed

— at the same time — that Ms. Holmes was a liar that could not be believed. .

30

 
 

Case 1:18-cv-08653-VEC-SDA Document 153 Filed 09/15/20 Page 31 of 43

| Susan "Queen Tut’ Lutzke/Hoimes Reveals David Sweigert — Robert David Steele
Lawsuit Conspiracy

BA views + Storatcrred 1 year age

@ servi crore:

Siu Lutalm aka Btisen Holmes ako Quees Tin in hore but frequact tar, he! meenthy aailled rg, esiealing a lang
asp

 

Susan "Queen Tut" Lutzke/Holmes Reveals David Sweigert — Robert David Steele
Lawsuit Conspiracy

8,069 views

Streamed live on Apr 30, 2019

 

Susan Lutzke aka Susan Holmes aka Queen Tut is a
horrible but frequent liar. She recently called me, revealing
a long suspected conspiracy between her, D. George
"Acton" Sweigert and Robert David Steele. While nothing
she says can be believed at this point, how else would
David Sweigert know the true identity of Oakey Marshall
Richards were this particular admission not true?

 

 

 

-SRSABSS Good Moming AL!

DRRTRRIIEEE please the and share tis

‘abort diop-aut jn the recerding
where Susan hed sated “I durmed Deve Acton a
lacig timer pac

David Gearge Siraigert is.
atrerspting in intervenes plaintiff inthe Sibert’.
David Steele defamation ayeeutt aguinia me.

/ Sugai. Litehe fs a o6-Defendant i is the mult

SaSaags. Good maming @iThamas Traon | agree,,
“should be 4 inietesting.

ERR “hi a wan reacted on Api

: 32019
GEEGIRAID foe vice 3 ncckn age

Suemn Lotzke submited a
- freudalert tothe cout under the namie.
 Suzaruva: frgraharn ‘

31

 
 

 

fii —— oe '

Case 1: 18- -CV- 08653- VEC- SDA Document 153 Filed 09/15/20 Page 32 of 4 43

. Sam;Hallaway 1 year ago: (edited)
You create a click-balt- video title from the warila of somearié. you say nothing can be -
believed. umm, of Jasot,.. David Sweigert knew the fdentty: ‘of: Okey Matshall Richards |
:| becauee there was d‘tearmn of peaple (Dave. was tat partaf) that ‘figured. ‘out His real |
‘\dentity and someone-from that team told Dave, and then Dave decided to make ‘Ohey'e
‘Tame public : |
Show leda - |
te 5 9! OREPLY |
* Hide reply |
US News 1 year ago
Cortect... This conversation wad edited. ittis://vimeo.com/329447612

ie 2 9) REPLY

https://www.youtube.com/watch?v=W wyRPEFh W-HE&t=92s

44. Para. Seven (7) is herein incorporated by reference as if fully restated. Admit that the
warnings of Ms. Holmes regarding the potential death of the Plaintiff in Mount Shasta were

headed. Admit that Quinn Michaels (aka Korey Atkin) was publishing Internet memes about
#StopTheSacrifice in May 2018. Admit that Ms. Holmes informed the Plaintiff that his life was

in jeopardy in Mount Shasta, California. Admit that Ms. Holmes advised the Plaintiff to vary his

|
movements to avoid potentially being tracked down by people working with Quinn Michaels and
the Def. Deny that any attempt of mail fraud was planned (see AFFIRMATIVE DEFENSES for

mail fraud). Deny that the use of “in care of” constitutes an actionable offence under the federal

mail fraud statutes. Plaintiff has no or insufficient knowledge to admit or deny these allegations

about what the U.S. Postal Service told Def, except for the fact that Def has never produced a
complaint number to memorialize the reporting of “mail fraud” to any postal inspector. Admit
that the Def accused the Plaintiff of committing “mail fraud” in several video podcasts. Deny

that any such mailing would constitute “fraud on the court”. Admit Def was in the presence of

George Webb in a video podcast when Webb announced that he was a member of Israeli

32
 

 

MOSSAD and Goodman was an “accomplice”. Apparently, Mr. Goodman referred to George

Webb as his business partner in an on-line video: https://vimeo.com/333447612

 

45. Para. Twenty Five (25) is hereby incorporated as if fully restated herein. Plaintiff has no

or insufficient knowledge to admit or deny these allegations about “New York copyright laws”.

46. Admit
47. Admit
Ag. Admit
49, Admit

50. ‘Para. Four (4) is hereby incorporated as if fully restated. Plaintiff has no or insufficient
knowledge to admit or deny these allegations about “to torment Goodman and destroy his
reputation.” Plaintiff has no or insufficient knowledge to admit or deny these allegations about a
“conspiracy io defame”. Plaintiff has no or insufficient knowledge to admit or deny these
allegations about a “conspiracy to sue Goodman for improper purposes”. Plaintiff has no
association with Robert David Steele, Manuel Chavez, III, Tyroan Simpson, Steve Outtrim,
Steven S. Biss, esq., etc. Plaintiff has no or insufficient knowledge to admit or deny these
allegations about “multiple jurisdictions concurrently”, except that in general these claims are
DENIED.

51. Plaintiff has no or insufficient knowledge to admit or deny these allegations about
“Sweigert has published false known statements”, except that in general this claim is DENIED.
Plaintiff has no or insufficient knowledge to admit or deny these allegations about “actual malice
with express intent”, except that in general this claim is DENIED. Plaintiff has no or insufficient
knowledge to admit or deny these allegations about “civil and criminal litigation”, except as to

the issues related to Steele v. Goodman and this instant lawsuit.

33
 

 

Case 1:18-cv-08653-VEC-SDA Document 153 Filed 09/15/20 Page 34 of 43

52. Plaintiff has no or insufficient knowledge to admit or deny these allegations about
violating the privacy of the Def. The reverse is true, Def worked with George Webb’s ex-
girlfriend Corean Elizabeth Stoughton of Hanover, Maryland to violate the privacy of the
Plaintiff. Plaintiff has no or insufficient knowledge to admit or deny these allegations about a
“conspiracy”. Plaintiff has no or insufficient knowledge to admit or deny these allegations about
“false claims and statements”. Plaintiff has no or insufficient knowledge to admit or deny these
allegations about violations of trademark. Plaintiff has never received a take down notice from
the Def for any blog postings or other social media content since June 13, 2017.

53. Plaintiff has no or insufficient knowledge to admit or deny these allegations about “a
conspiracy” or about using the mails to further such a conspiracy.

54. __ Plaintiff has no or insufficient knowledge to admit or deny these allegations about “false
and defamatory statements”, except that in general this claim is DENIED. Plaintiff has no or

insufficient knowledge to admit or deny these allegations about “maliciously with the intent to

intimidate”, except that in general this claim is DENIED. Plaintiff has no or insufficient

knowledge to admit or deny these allegations about “intent to defame and discredit Goodman”,

except in general this claim is DENIED.

55, Plaintiff has no or insufficient knowledge to admit or deny these allegations about “co-

conspirators”. Plaintiff has no or insufficient knowledge to admit or deny these allegations about

“deliberating making false statements”. Plaintiff has no or insufficient knowledge to admit or
deny these allegations about “published to third parties”, except that in general this claim and the

foregoing claim are DENIED. Plaintiff has no or insufficient knowledge to admit or deny these

allegations about “fault”.

34
 

 

Case 1:18-cv-08653-VEC-SDA Document 153 Filed 09/15/20 Page 35 of 43

56. Plaintiff has no or insufficient knowledge to admit or deny these allegations about
“Sweigert’s false allegation of international terrorism”. Plaintiff has no or insufficient
knowledge to admit or deny these allegations about “statements likely to cause public hate”.
Plaintiff has no or insufficient knowledge to admit or deny these allegations about “implying
involvement in criminal activity”. Plaintiff has no or insufficient knowledge to admit or deny
these allegations about “damages to worldwide reputation”. Plaintiffhas no or insufficient
knowledge to admit or deny these allegations about “foreknowledge of terrorist events”. In
general, all the foregoing allegations are DENIED.

57. Admit as this appears to be a passage from a law book.

58. Plaintiff has no or insufficient knowledge to admit or deny these allegations about
“unverified false allegations”. Plaintiff has no or insufficient knowledge to admit or deny these
allegations about “no basis in fact or unsupported by evidence”. Plaintiff has no or insufficient
knowledge to admit or deny these allegations about “furtherance of false claims”. Plaintiff has
no or insufficient knowledge to admit or deny these allegations about “Goodman’s right to
publicity”. Admit using photographs of Goodman taken from YouTube podcasts. Plaintiff has
no or insufficient knowledge to admit or deny these allegations about “exclusive intellectual
property of Goodman”. It appears all podcast related content becomes the property of the social
media platform from where it is distributed. See AFFIRMATIVE DEFENSES, YouTube Terms
of Agreement (Section 6.B) provide for the right to any YouTube user “to use, reproduce,
distribute, display and perform such Content as permitted through the functionality of the
Service.” The license is perpetual and irrevocable. Plaintiff has no or insufficient knowledge to
admit or deny these allegations about “severe degree of falsity”. Plaintiff has no or insufficient

knowledge to admit or deny these allegations about “falsehoods with actual malice”. Def’s

35

 
 

 

photographs have been displayed on a non-commercial, private, educational blog which does not
represent a commercial enterprise and such images were not used for commercial gain of any
kind. See AFFIRMATIVE DEFEDNSE to New York Civil Rights Law, Sections 50 and 51. In
general all the foregoing allegations are DENIED.
59. Admit that it is a prayer.

AFFIRMATIVE DEFENSES
FIRST DEFENSE
60. The first defense orbits around the New York Civils Rights Law, Section 50 and 51 that
have been invoked by the Def. The Def. has misplaced his trust in Sections 50 and 51 which
apply to commercial speech, commercial exploitation, advertising, etc. The Def is required to
allege unauthorized commercial exploitation of his photograph or likeness. Booth v Curtis Pub.

Co., 15 A.D.2d 343, 351; see Gautier v. Pro-Football, 304 N.Y. 354, 359; Binns v. Vitagraph Co.

 

of Amer., 210 N.Y. 51.

61. Persons like the Def. have “thrust themselves into the public arena”. In this circuit, it is
the commercial exploitation of those who “thrust themselves into the public arena” that is in
question. In Factors Etc. v. Pro Arts (579 F.2d 215, cert den 440 U.S. 908), the court noted (p
220) that "[t]he distinguishing feature of * * * [the right of publicity] is that it involves the use
of plaintiffs protected right for defendant's direct commercial advantage." Here there simply no
commercial advantage attributed to the counter-defendant (Plaintiff). Absolutely no funds are
collected, nothing is sold, there is no advertising, etc.

62. "While one who is a public figure or is presently newsworthy may be the proper subject

of news or informative presentation, the privilege does not extend to commercialization of his

36

 
 

 

Case 1:18-cv-08653-VEC-SDA Document 153 Filed 09/15/20 Page 37 of 43

personality through a form of treatment distinct from the dissemination of news or information"

(emphasis added). Gautier v. Pro-Football, Inc., 304 N.Y. 354, 107 N.E.2d 485 (1952).

 

63. The wrong consists of only two elements: the commercial use of a person's name or
photograph and the failure to procure the person's written consent for such use.

SECOND DEFENSE

64. ‘In violation of the Court ORDER (Dkt. 140) to definitize his defamation claims, Def. has
merely republished the same worn out claims from his first COUNTERCLAIM (Dkt. 122). This
indicates that the Def. will most likely never produce sufficient evidence of his claims to
introduce at trail. However, the Def. has correctly pointed out that the bulk of the postings on
the “SDNY.INFO” blog relate to judicial proceedings and this court case. In this circuit N.Y.
Civ. Rights Law § 74 provides for an exemption from defamation suits for such postings, see
“Privileges in action for libel”. In sum, the privilege outlined in § 74 of the New York Civil
Rights Law bars this action

65. "The purpose of Civil Rights Law § 74 'is the protection of reports of judicial proceedings
which are made in the public interest." Cholowsky v. Civiletti, 887 N.Y.S.2d 592, 595 (2d Dep't

2009) (quoting Williams v. Williams, 23 N.Y.2d 592, 599 (1969)). Section 74's "fair and true

 

report" privilege is an "absolute privilege” that is "not defeated by the presence of malice or bad

faith.” Biro vy. Conde Nast, 883 F. Supp. 2d 441, 477 (S.D.N.Y. 2012) (internal quotation marks

 

and citations omitted).
66. | The New York Court of Appeals has observed that "[a] fair and true report admits of
some liberality; the exact words of every proceeding need not be given if the substance be

substantially stated." Holy Spirit Ass'n v. N.Y. Times Co., 49 N.Y.2d 63, 67 (1979) (quoting

37
 

Case 1:18-cv-08653-VEC-SDA Document 153 Filed 09/15/20 Page 38 of 43

Briarcliff Lodge Hotel v. Citizen-Sentinel Publ, 260 N.Y. 106, 118 (1932)). Def. has not
overcome this exemption with his republished ramblings from Dkt. 122.

67. The “SDNY.INFO” postings qualify as "the publication of a fair and true report of al]
judicial proceeding" that is entitled to protection under § 74's privilege and, consequently,

Plaintiff's "civil action [for defamation] cannot be maintained against" Defendant. N.Y. Civ.

Rights Law § 74; see, e.g., Abkco Music, 2016 WL 2642224, at *3, 6 (dismissing defamation

 

claim because § 74 privilege precluded action).

THIRD DEFENSE

68. — Falsity is a necessary element of a defamation action. Buckley v. Littell, 539 F.2d 882,
889-894 (2d Cir. 1976) ; Gross v. New York Times Co., 82 N.Y¥.2d 146, 152-153, 603 N.Y.S.2d
813, 623 N.E.2d 1163 (1993). Therefore, "a statement of opinion relating to matters of public
concern which does not contain a provably false factual connotation will receive full

constitutional protection."(emphasis added) Milkovich v. Lorain Journal Co., 497 U.S. 1, 20, 110

 

S.Ct. 2695, 111 L.Ed.2d 1 (1990). The Court will note that every posting of “SDNY.INFO” is
clearly labeled “OPINION AND EDITORIAL”. See EXHIBIT B of Def’s. Dkt. 145.

69, "Although the editorial format is clearly not determinative, in ambiguous cases the
presentation of a statement on an editorial or op-ed page should increase the likelihood that the
statement will be perceived as an expression of opinion." Bruce W. Sanford, Libel and Privacy
199 (2d ed. Supp. 1993).

70. Opinions and editorials “are nothing more than expressions of opinion which are not
objectively verifiable. Such statements of opinion cannot be the subject of a slander claim.". See

Keller v. Miami Herald Pub. Co., 778 F.2d 711, 718 (11th Cir. 1985) (cartoon implying that

 

nursing home manager was reaping profits at residents' expense was protected opinion).

38

 
 

Case 1:18-cv-08653-VEC-SDA Document 153 Filed 09/15/20 Page 39 of 43 :

FOURTH DEFENSE

71. Executive Law section 63-A empowers the New York Attorney General (N.Y.A.G.) to
bring an independent action pursuant to New York general Business law sections 349 and 350
against any entity (like the Def.) for violations of said law. The N.Y.A.G. does not have to
demonstrate damages. The N.Y.A.G. is empowered to receive complaints from the public.

72. The New York Attorney General also has the power to enjoin deceptive consumer
practices or to initiate enforcement actions against any person or business that engages in
deceptive acts or practices or false advertising pursuant to General Business Law (“GBL”) |
Sections 349 and 350.[25]( Gen. Bus. Law §§ 349, 350) These statutes, which are “broadly
applicable and liberally construed,” have been invoked against a variety of economic
activities.[26] (See Karlin v. IVF Am., Inc., 93 N.Y.2d 282, 290 (N.Y. 1999)) Moreover, as with
the Martin Act, there is no scienter requirement—that is, the New York Attorney General need
not prove that the deceptive practice or false advertising was intentional or even reckless.[27].(
People v. H & R Block, Inc., 847 N.Y.S.2d 903 (N.Y. Sup. Ct. 2007)) URL:

https://www.jonesday.com/en/insights/2016/02/the-investigative-authority-of-the-new-york-

   

attorney-general-is-not-without-its-

limits#:~:text=The%20Martin™o20Act%2C%20Executive™%20Law,to%20allegedly%20fraudulen

t%20or%20deceptive

 

FIFTH DEFENSE

73. Litigation privilege is a doctrine that affords parties involved in judicial or quasi-judicial
proceedings to attempt to resolve matters outside of the courtroom. It provides immunity to
letters and communications sent during litigation (such as the alleged e-mail messages sent to the

general counsel of Patreon.Com). The Court will recall that the Def. has NO contract with

39
 

Case 1:18-cv-08653-VEC-SDA Document 153 Filed 09/15/20 Page 40 of 43

Patreon.Com but only a subscriber agreement that can be severed by the provider (Patreon.Com)
at any time for any reason. The Def has not alleged tortious interference and cannot allege
tortious interference with a “consumer” type of subscriber agreement with a severability clause
at the whim of the provider (Patreon.Com).

74. The issue of litigation privilege becomes sticky when a California Plaintiff communicates
with a California third-party (Patreon). The rules of the court for the New York State (NYS)
may not apply to the practices of litigation privilege in California.

75. Under New York law, statements made by parties and their attorneys in the context of

litigation "are absolutely privileged if, by any view or under any circumstances, they are

 

pertinent to the litigation." O'Brien v. Alexander, 898 F. Supp. 162, 171 (S.D.N.Y. 1995), aff'd in
part, 101 F.3d 1479 (2d Cir. 1996). The test for absolute privilege is broad and "embraces
anything that may possibly or plausibly be relevant or pertinent, with the barest rationality,
divorced from any palpable or pragmatic degree of probability.” Id. (citation omitted).

76. "While the communications at issue in Front were among lawyers and potential parties,
the New York Court of Appeals did not explicitly require the recipient of the challenged

statements to be a lawyer or potential party." Feist v. Paxfire, Inc.. No. 11 CIV. 5436 (LGS),

 

2017 WL 177652, at *5 (S.D.N.Y. Jan. 17, 2017).

PRAYER
WHEREFORE, for the foregoing reasons, and to support judicial economy, and to support the
Court’s inherent power to discipline the Defendant for his open defiance of the Courts ORDER.
(Dkt. 140), this Court should DISMISS this Counter Claim with prejudice with no opportunity to

amend and find in favor the counter-defendant (Plaintiff).

40

 
Case 1:18-cv-08653-VEC-SDA Document 153 Filed 09/15/20 Page 41 of 43

STATEMENT AND VERIFICATION
This pleading is true to the knowledge of the undersigned, except as to matters alleged on

information and belief, and that as to matters that the undersigned believe are true. See NY

C.P.L.R. 3020. So sworn under penalties of perjury. ,
J . G ‘ > ~ Y /

D. George Sweigert,

c/o General Delivery

Rough and Ready, CA 95975
‘Spoliation-notice@mailbox.org

9 +7). 20

 

41
 

 

Case 1:18-cv-08653-VEC-SDA Document 153 Filed 09/15/20 Page 42 of 43

CERTIFICATE OF SERVICE
I HEREBY ATTEST that a true copy of the attached pleadings and the PLAINITIFF’S
AMENDED VERIFIED ANSWER IN RESPONSE TO DEFENDANT'S COUNTERCLAIM
(DKT. 145)’ has been sent to the following addressees on nM day of September via prepaid

First Class U.S. Mail. So sworn under oath.

Jason Goodman, CEO
Multimedia Systems Design, Inc.
252 7™ Avenue, Apart. #6S

New York, NY 10001

PRO SE INTAKE, #200

U.S. District Court

500 Pearl Street

New York, New York 10007-1312

Qo Sa,

D. G. SWEIGERT, C/O
GENERAL DELIVERY

ROUGH AND READY, CA 95975
Spoliation-notice@ mailbox.org

 

42
 

 

MAT

(9505 5067 1486 0255 3033 34

 

PRESS FIRMLY TO SEAL

 

 

 

 

om

 

‘ujeGe - aj34304 aseajd “a1SeM JoUNSUOD-jsod Woy apeLu S| adojaAUa S|ULL 3
Case 1:18-cv-08653-VEC-SDA Document 153 Filed 09/15 Page 43 of 43

 

 

 

eae!

eV Te (t

® 1 9 2020,

 

 

 

/

D. G. SWEIGERT, C/O
GENERAL DELIVERY

ROUGH AND READY, CA 95975

Spoliation-notice@mailbox.org

 

PRIORITY’
MAIL

 

= Date of delivery specified* , (ZO SE 7 Z OO
* USPS TRACKING™ included to many major fe

international destinations.

= Limited international insurance. oe * rs
* Pick up available,* Se ag / PTSTE oy
« Order supplies online.* i : - moe =
* When used internationally, a customs To schedule free os
declaration labei may be required. Package Pickup, 2 . Clerk of the Court es
| scan the QA code, U.S. District Court

** Domestic only

LOTT

PSs00001000014 OD: 12 1/2x 9 1/2 USPS.COM/PICKUP® iL \FAD7 _ /2 > |

500 Pear! Street
New York, New York 10007-1312

 

 

 
